 MONTGOMERY WARD & CO., INC547MontgomeryWard &Co., Incorporated and Interna-tionalAssociationofMachinists and AerospaceWorkers, AFL-CIO,DistrictLodge No. 87, LodgeNo. 1309,Petitioner.Case 20-RC-13232June 30, 1976DECISION ON REVIEWBY CHAIRMAN MURPHY ANDMEMBERSJENKINSAND WALTHEROn January 23, 1976, the Regional Director forRegion 20 issued a Decision and Direction of Elec-tion in the above-entitled proceeding in which shefound appropriate the Petitioner's requested unit lim-ited to tire mounters and mechanics employed in theauto service center at the Employer's 5740 N. Black-stone, Fresno, California, retail store. Thereafter, inaccordance with Section 102.67 of the National La-bor Relations Act, Series 8, as amended, the Employ-er filed a timely request for review of the RegionalDirector's decision on the ground,inter aka,that infailing to find that only an overall unit of auto ser-vice center employees is appropriate, she departedfrom officially reported Board precedent.By telegraphic order dated February 25, 1976, theBoard granted the request for review and stayed theelection pending decision on review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thisproceeding with respect to the issue under review andmakes the following findings:The Employer is engaged in the operation of a re-tail department store and an auto service center at its5740 N. Blackstone, Fresno, California, location. Thefunction of the auto service center is to sell and in-stall automotive parts and accessories and to performbasic auto services and repairs. The center consists ofan automotive sales area located in the northeast cor-ner of the sales floor of the retail department store,and an auto service shop which is attached to themain store. The service shop is accessible through adouble door leading to the automotive sales area andthrough two large garage doors leading to the park-ing lot. The service shop itself contains stalls, inwhich auto repairs and installations are performed,and a mezzanine storage area, in which tires andauto accessories, as well as other retail store mer-chandise, are stored.Essentially, the Regional Director found appropri-ate the Petitioner's requested unit limited to thoseemployees employed in the service shop as distin-guished from those employees engaged in the sale ofautomotive merchandise. As Indicated, the Employercontended that the smallest appropriate unit herein isan overall unit of auto service center employees.Thus, it would include in the unit the automotivesalesmen, a detail clerk and a parts employee; also astock helper whose duties and unit placement werenot discussed by the Regional Director.For the following reasons, we shall affirm the Re-gionalDirector's decision, except we shall excludethe stock helper from the unit found appropriate.The record discloses that the auto service center isheaded by an auto service manager, Abrahamson,who supervises the three tire mounters and six me-chanics, and an automotive department manager,Heidbrecht, who supervises the approximately fiveautomotive salesmen and a parts employee. Abra-hamson and Heidbrecht jointly supervise the detailclerk.Also employed at the auto service center is anassistant auto service manager who reports to Abra-hamson and a stock helper who is supervised by thewarehouse department manager.The record discloses that the mechanics and tiremounters perform their repair and installation dutiesexclusively in the service shop of the auto servicecenter. They rarely, if ever, enter the sales floor of thecenter and, as they are not assigned a sales number,do not sell parts or supplies to customers. Rather,their selling duties appear to be limited to referring acustomer to an automotive salesman. In addition,tiremounters and mechanics cannot write up serviceorders.Mechanics and tire mounters, unlike other autoservice center employees, are skilled or knowledgablein the performance of installations and mechanicalwork on automobiles. Several of the mechanics arelicensed by the State of California. Mechanics arepaid an hourly wage plus a commission of 15 percentof all labor billings over 150 percent of their re-spective weekly wages. Tire mounters are paid on anhourly basis. Mechanics and tire mounters use a sep-arate timeclock I and wear uniforms which are differ-ent from those worn by other store employees.The primary function of the automotive salesmenis to sell automotive merchandise I to customers inthe automotive sales area of the retail store.' Howev-1The record reveals that the timeclock has been broken for some timeand the tire mounters and mechanics presently fill out their own timecards2The automotive salesmen are also empowered to "ring up" sales formerchandise from other departments in the retail store,as are allretail storeselling employees3While the record is not entirely clear on this point, it appears that theEmployer has, in the past, intermittently stationed an automotivesalesmanin the service shop area to make "add on" sales to customers with autosContinued225 NLRB No. 71 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDer, in the course of performing their selling duties,they take work orders to the service shop, escort cus-tomers there who wish to inspect their automobiles,and check on the availability of merchandise, espe-cially duringsales.The automotivesalesmen are notskilled or knowledgable in performing repairs on au-tomobiles and they do not perform any mechanicalwork. While the record discloses a limited number ofinstances when automotive salesmen have mountedtires, or even installed batteries, it is clear that suchactivities are solely confined to emergency situations.It appears that the automotive salesmen are paid ona commission basis. They do not use a timeclockand, unlike the tire mounters and mechanics, wearbusiness attire while at work.The parts department is presently comprised of adetail clerk 4 and an individual referred to as a partsemployee. The parts department itself is located ad-jacent to thesalesfloor, separated from the latter bya rail. A parts counter is readily accessible to thecustomers of the store. There is also a window con-necting the parts storage area with the service shopwhere mechanics and tire mounters obtain the partswhich are necessary for the performance of their du-ties.The parts department employees determinewhich parts are in stock, order merchandise, and dis-tribute the parts to mechanics and tire mounters. Thedetail clerk also records the labor output of the me-chanics. Both parts department employees, unliketiremounters and mechanics, write up service ordersand sell parts to customers coming into the store. Inthis regard, it appears from the record that the partsdepartment employees must meet certain sales quo-tas and, in fact, perform selling duties on the salesfloor itself. If either of the parts department employ-ees is absent,his job is performed by a salesman oron occasion by the assistant auto service manager.Parts department employees are paid on an hourlybasis.The record also reveals that there is a stock helperwho is permanently assigned to the auto service cen-ter.As indicated, he is supervised by the warehousedepartment manager. The stock helper receives auto-motive and nonautomotive merchandise, signs billsof lading, and transports the merchandise to the mez-zanine storage area of the service shop. He is some-times assisted by a tire mounter or a mechanic, and itappears that the latter employee substitutes for himin his absence. The stock helper is hourly paid; thealready in the service shop It is not clear on this record that there was aback shop salesman for the 3 months prior to the heating it does appear,however,that the assistant service manager was performing this function atleast temporarily at the time of the hearing4 The payroll shows the salary of the detail clerk in charge to be on anequal basis to that of the automotive accessories department and the serviceshopminimum rate of pay for his classification is 90 centsper hour less than that received by the tire mounters.Upon the foregoing, we find, in agreement withthe Regional Director, that a unit limited to the autoservice employees of the auto service center is appro-priate herein.'While there are factors here presentwhich would render appropriate an overall auto ser-vice center unit, other factors, also present here, per-suade us that the unit sought by the Petitioner is anappropriate unit.6 Thus, it is significant that the tiremounters and mechanics are separately supervisedby the auto service manager; their duties are for themost part limited to performing manual work on au-tomobiles, requiring varying degrees of skill; andtheir duties are confined to an area which is separatefrom the automotive sales area of the retail store. Thefunction of the automotive salesmen, on the otherhand, is basically limited to selling automotive mer-chandise on the sales floor of the retail store. Theyare not knowledgable in auto repair skills and theirduties are considerably different from and not inter-changeable with those of the mechanics and tiremounters.We note also that there is no bargaininghistory at this location, nor is there any other unionseeking to represent these employees as part of abroader unit.We also find that the functions of the parts depart-ment employees are more closely related to thoseperformed by the automotive salesmen than to thefunctions performed by the employees in the request-ed unit. Thus, despite the facts that the detail clerk ispartially supervised by the auto service manager andboth department employees supply partsto the me-chanics and tire mounters, it is clear that both ofthese employees are engaged in the sale of automo-tivemerchandise to customers and perform some oftheir selling duties on the sales floor of the auto ser-vice center. Accordingly, we shall affirm the Region-alDirector's decision to exclude them from the unit.Finally, on the basis of the record before us, wefind that the stock helper is properly excluded fromthe unit limited to auto service employees. Althoughhe is permanently stationed at the auto service centerand from time to time is assisted by service center5See JC Penney Company Store No 1345, Honolulu, Hawaii,196 NLRB446 (1972), andJ C Penney Company, Inc Store Number 1302,196 NLRB708 (1972)6We view as distinguishable the cases relied on by the Employer in sup-port of its contention that only an overall unit of auto service center em-ployees is appropriate InSears, Roebuck and Co,182 NLRB 609 (1970), themechanics and operators, sought to be included,were substantially engagedin selling functions In addition, a majority of the automotive salesmen andcertain tire salesmen,sought to be excluded,were located on the servicefloor at any given time and, consequently,a substantial majority ofsellingactivities occurred there Similarly,inSears,Roebuck and Co,184 NLRB343 (1970), installers and partsmen, sought to be included, engaged in sell-ing duties, and the salesmen,sought to be excluded,often assisted the instal-lers in performing installation work Further,there was evidence of consid-erable crossover supervision between included and excluded employees MONTGOMERY WARD & CO., INC.employees, it is clear that he performs typical ware-house functions, is supervised by the warehouse de-partment manager, and is paid an hourly rate com-mensurate with that received by other warehouseemployees. Therefore, we shall exclude him from theunit.Accordingly, the case is hereby remanded to the549Regional Director in order that she may conduct anelection in the unit found appropriate herein, pur-suant to her Decision and Direction of Election, ex-cept that the payroll period for determining eligibilityshall be that ending immediately before the date ofissuance of this Decision on Review.[Excelsiorfoot-note omitted from publication.]